Lore, C. J.
(dissenting):—There was a case in which I sat with Judge Boyce, and we ruled the other way. I was very clear that it was establishing a false standard. Where a man is dead you must get some basis for ascertaining the value of his life to his estate, and the jury would have to depend upon the number of years he would have lived, and his earning capacity all through those years. That is a necessity, because the jury have not the man before them and could make no estimate at all. But here is an action, *535not for death or anything growing out of death, but it is an action to recover for damages to a man who is here with all the conditions surrounding his life testified to before the jury, the injury and connected with it, from which the jury have the actual means of judging for themselves what in their judgment is the extent of the injury.
I am very clear that the testimony ought not to be admitted, but the majority of the Court hold otherwise.
(The witness was then asked by Mr. Gray the following questian): From what data is the table you have there constructed ?
A. From the experience of healthy insured lives in the Mutual Life Insurance Company and in other companies in this country and also in European countries.
(Mr. Gray again objects to the testimony offered and makes the following contention):
Mr. Gray:—Mr. Kurtz has offered this table to show the expectancy of life of the average man, and there cannot be such a table given as proper evidence to show to this jury, unless such a table is made by an expert qualified to make it from the tables of mortality of a country or the district in which the man lived, of all the population and not of a selected or special class.
Lore, C. J.:
—A majority of the Court overrule the objection. My opinion is that these insurance tables do not apply to this case. I am not going beyond that.

By Mr. Kurtz:

Q. That is a standard table by which the expectancy of life is shown by life insurance companies ? A. It is used I believe by all these companies.
By Chief Justice Lore:
Q. That is made up from a list of insured people only ? A. I suppose they were insured when they started in, but nobody is insured above 70, yet the table runs to 95.
*536Q. Then the table covers a class of people that they don’t insure? A. They cannot insure them above 70, but they start in somewhere.

By Mr. Kurtz:

Q,. It is a standard table used by life insurance companies in all cases? A. Yes, sir.
Q. What would be the expectancy of life of a man within two weeks of seventy years of age ?
(Objected to by counsel for defendant on the same grounds as before stated.)
Lore, C. J.:
—A majority of the Court rule it in,
Motion for Nonsuit
Counsel for defendant moved for a nonsuit on two grounds viz.:
1. That there was no evidence of any negligence on the part of the defendant.
2. That there was evidence of contributory negligence on the part of the plaintiff.
Lore, C. J.:
—The Court have very carefully considered this testimony, and after the most careful consideration, a majority of the Court are satisfied that a nonsuit should be entered.
Mr. Kurtz:—The plaintiff refuses to accept a nonsuit.
Lore, C. J.,
charging the jury :
Gentlemen of the jury:—In the ease that is now on trial before you the plaintiff seeks to recover from the defendant for per- • sonal injuries, which he claims that he sustained by reason of the negligence of the defendant. The gist of the action is negligence. The plaintiff has produced his evidence, and upon that a motion was *537made for a nonsuit, which the Court was about to order, but he dedined to accept a nonsuit and asked us to charge you.
We will say to you, gentlemen, that after a careful consideratian of the plaintiff’s case as he has made it, giving our best judgment and fullest consideration to the evidence, and all proper and reasonable conclusions that may be reasonably drawn therefrom, we are unable to see that the plaintiff has made such a case of negligence as would entitle him to recover, and if we were to let the case go further, and upon that testimony alone you were to return a verdict for the plaintiff, it would become our duty, in our view of the law, to set aside that verdict. So that the time from this on would be simply consumed with no good purpose.
While the Court always prefer that a question of fact should be determined by the jury, yet when those facts, in the judgment of the Court, under the rules of law governing them, would not warrant a verdict, in that event it becomes a duty—an unpleasant one, but nevertheless a duty—from which we cannot shrink. We therefore say to you that in view of the facts and the evidence as we have stated it, and the rules of law governing it, a majority of the Court direct you to return a verdict for the defendant.
Verdict for defendant.